MacLean, J.
Upon an oral complaint for “ money loaned,” the plaintiff testified that he gave to one Eberhard, the president of the defendant, the sum of $100 for the purpose of paying the rent of the Conservatory of Music. This is all the testimony in anywise connecting the defendant with the transaction, excepting that a cheque drawn by the plaintiff on March 20, 1896, for $100, to the order of “ E. E. Eberhard,” and by him indorsed, was also indorsed by him as president “ for deposit . * * * to the credit of ” the defendant. For this loan, to whomever it was made, plaintiff took the note of Eberhard, which he renewed repeatedly, wrote to Eberhard for the money, and endeavored to have him arrested for some part in the transaction. The plaintiff never conversed with any of the directors of, or. any other person connected with the defendant in the matter, .nor did he prove anything tending .to show authority in Eberhard to borrow money for • the. defendant, There xvas .no evidence to sustain the judgment, which should, therefore, be reversed and a new trial- ordered,, with costs to the appellant to abide the event.
Fbebdmah, P. J., and Levehtbitt, J., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.